Citation Nr: 0420496	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent from March 6, 1990 to August 1, 1994, for service-
connected psychiatric disability, post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to August 1, 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1977 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which granted service connection for PTSD 
and assigned initial disability ratings.  

The Board notes that in a statement accepted as a notice of 
disagreement in February 2001, the veteran identified that he 
was seeking a 100 percent disability rating back to "1976" 
(sic).  Thereafter, the RO revised the May 2000 rating 
decision to reflect assignment of a 50 percent initial rating 
for PTSD, effective March 6, 1990, with assignment of a 100 
percent rating effective August 1, 1994.  In the August 2002 
statement of the case the RO included the issues of 
entitlement to an effective date earlier than March 6, 1990 
for the grant of service connection for PTSD and, the issue 
of the propriety of the initial 50 percent rating assigned to 
PTSD.  In a memorandum dated in October 2002, and in the Form 
9 received in October 2002, however, both the veteran and his 
representative set out pursuit of an appeal only with respect 
to the rating matter, asserting that a 100 percent rating was 
warranted for PTSD back to March 6, 1990.  The veteran 
specifically cited to pursuit of an appeal for "issue no. 
2" and stated he desired 100 percent effective to March 6, 
1990.  The veteran has not since asserted entitlement to an 
effective date prior to March 6, 1990, for the grant of 
service connection for PTSD.  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this instance, based on 
the facts set out above, the Board concludes that insofar as 
there is no indication that the veteran is of the belief that 
the service connection effective date matter remains in 
appellate status, and, insofar as he has not otherwise 
evidenced an intent to pursue such appeal, he is not 
prejudiced by the Board's determination that the matter is 
not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification provisions of the VCAA by 
providing the veteran adequate notice regarding his rating 
claim.  Specifically, VA has not informed the veteran of the 
type of evidence needed to support his claim of entitlement 
to a higher initial evaluation, has not explained to him 
whether he is responsible for submitting such evidence or 
whether VA will obtain and associate such evidence with the 
claims file on his behalf, and has not advised him to provide 
all evidence in his possession that pertains to his appeal.  
A remand is thus necessary to cure this procedural defect.

Moreover, the Board notes that, in the statement received 
from the veteran in October 2002, he sets out that "...at the 
time of my rating I was unemployed and under existing laws 
individual unemployability was for application."  He also 
references that he, "...was on temporary disability with the 
post office and a total evaluation was for application."  A 
review of the claims file reflects that the veteran was on 
temporary disability from work after knee surgery and 
received a temporary total rating based on service-connected 
knee disability in or around 1989 and that he asserted an 
inability to work based on such.  The veteran also appears to 
be arguing that his PTSD affected his employability prior to 
1994.  

A handwritten annotation on the May 2000 rating decision 
notes that, in light of the schedular 100 percent evaluation 
assigned for PTSD, the question of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was rendered moot.  The veteran was 
advised of such in the August 2000 notice letter.  The Board 
finds that the veteran's February 2001 statement relevant to 
wanting a 100 percent rating back to 1976 may also be 
reasonably interpreted as a notice of disagreement with 
respect to the RO's dismissal of the issue of entitlement to 
a TDIU prior to 1994.  The issue of entitlement to a TDIU 
prior to the effective date of the veteran's assigned 
schedular 100 percent rating would not be moot.  See 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, this case is REMANDED for the following:

1.  VA should send the veteran a 
notification letter that informs him of 
the evidence needed to support his claims 
of entitlement to a higher initial 
evaluation for service-connected PTSD, 
explains to him whether he is responsible 
for submitting such evidence or whether 
VA will obtain and associate such 
evidence with the claims file on his 
behalf, and advises him to provide all 
evidence in his possession that pertains 
to that claim.  The RO should afford the 
veteran an opportunity to respond to this 
notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to TDIU prior to August 1, 1994.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

3.  The RO should then readjudicate the 
veteran's rating claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


